Judgment, Supreme Court, New York County (Marcy S. Friedman, J.), entered December 9, 2005, dismissing the complaint, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered December 1, 2005, which granted defendants’ motion pursuant to CPLR 3211, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Plaintiff, who is also the plaintiff in a divorce matter in which his wife is represented by defendants herein, failed to support *562his pleading of a cause of action under Judiciary Law § 487 with allegations that adverse court rulings in the matrimonial action were based on acts of deceit by defendant attorneys (see Melnitzky v Owen, 19 AD3d 201 [2005]), or allegations pleading the required elements of fraud (see Manna Fuel Oil Corp. v Ades, 14 AD3d 666 [2005]), including detrimental reliance (see New York City Tr. Auth. v Morris J. Eisen, P.C., 276 AD2d 78, 86 [2000]). The failure to plead detrimental reliance is also fatal to plaintiffs cause of action for notary liability under Executive Law § 135 (Rastelli v Gassman, 231 AD2d 507, 508 [1996]), which, in any event, is pleaded in conclusory terms without any specificity.
We have reviewed plaintiffs remaining arguments and find them without merit. Concur — Saxe, J.P., Marlow, Sullivan, Nardelli and Gonzalez, JJ.